Title: To Benjamin Franklin from Lewis Littlepage, 1 September 1783
From: Littlepage, Lewis
To: Franklin, Benjamin


          
            Monday 1st. September 1783—
          
          Mr Littlepage presents his most grateful & respectful thanks to
            his Excellency doctor Franklin for his polite & friendly acquiescence in Mr Littlepage’s request of being sent with the definitive Treaty to
            Congress, but as Mr Jay has declared himself decidedly in favor of Mr Adams’s Clerk, Mr Littlepage request’s his Excellency not
            to take the trouble to propose him—
          Mr Littlepage will ever retain the warmest sense of gratitude for this generous
            instance of friendship from doctor Franklin, & will with the greatest pleasure
            inform the Marquis de La Fayette of the deference which his Excellency has been pleased
            to pay to his recommendation—
         
          Addressed: His Excellency / doctor
            Franklin
        